Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 5 October 2021 with acknowledgement of an original application filed on 5 March 2019 and a provisional application filed 29 August 2018.
2.	Claims 1-14, and 16-21 are currently pending.  Claims 1, 12, and 19, are independent claims. Claims 3, 12, and 16, have been amended.  Claim 21 is new.  Claim 15 has been canceled.  
3.	The IDS submitted 31 August 2021 and 15 September have been considered.
Response to Arguments

4.	Applicant's arguments filed 5 October 2021 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 7, “Claim Rejections- 35 U.S.C. § 103 Independent Claim 1 …recites “determining, by the second device if the system ID stored on the second device has an empty value.”  Claim 19 includes similar limitations.  The Office recognizes that Bieswanger did not disclose the recited determination.  Office Action at 4. Instead, the Office relied on Fuerstensberg’s disclosure of “an unsuitable identification code.” Id.  However, the combination of Bieswanger and Fuerstenber does not disclose an “empty value” 
	The Examiner disagrees with arguments for multiple reasons.  According to the Applicant’s disclosure see the title as well as paragraphs 1, 13-14, and 91-94, the purpose of the 
Title - “Detection Of Unauthorized Components”
“[0001] Systems may be formed from a variety of different devices.  Manufacturers, system integrators, or the like may design and install a particular system with authorized components.  However, a third-party supplier may swap devices on similar systems, install used components, or third-party components that may lead to performance issues and/or damage to components of 
the system.”
The swapped, used, or third-party components are examples of unauthorized components that may lead to performance issues and/or damage the system.
“[0093] In other embodiments, the empty value response may be a different type of message from that used to transmit an actual system ID.  For example, the empty value response may be an error message.  The error message may have an error number or code that indicates that the system ID is empty.”

Note in other embodiments the “empty value” is an error message.  The Examiner interprets the “empty value” to mean that the system ID obtained does not match the correct or expected response.  The Applicant’s disclosure clearly supports this interpretation.
II) 	In response to Applicant’s argument beginning on page 7,  “The combination does not … nor the determining whether a stored system ID has the empty value.  The Office cited the “unsuitable identification code” in paragraph 41 of Fuerstenberg as part of determining if the system ID has an empty value.  Id. 
 The Examiner disagrees as explained above the “empty value” is an indication that the system ID does not match the correct or expected system ID.  This is clearly taught/suggested by the prior art references cited.  See Fuerstenberg/’244 paragraphs 6, 8, 14, 23, 34, and 41.
III)	In response to Applicant’s argument beginning on page 7, “The system software recognizes and thus compares the X-ray source 103 using identification code read (1st code) and the predefined identification code from the license (2nd code).”  Fuerstenberg at ¶ 36.  The comparison is not performed by the device that stores the alleged system ID…The comparison is made by “system software,” not the x-ray source 103.  Moreover, nothing in Bieswanger and Fuerstenberg indicates that the unsuitable identification code is an empty value”.  
The Examiner disagrees with the argument. As known in the art, comparisons are either done by software logic, or a person, without any type of software code it would be difficult for an object such as an x-ray source to perform the comparison, in addition the Applicant’s own disclosure teaches/suggests that the comparison is done by software see paragraphs 18 and 34 of Applicant’s disclosure “Examples of the device 102 include devices with circuitry 112 that include customized components, firmware, software, data or the like” and “The processor 113 is coupled to memory 118.  The memory 118 includes data such as cryptographic information, authentication information, identification information, operation information, firmware, software, or the like as described above”.   Note the software is part of the device performing the comparison.  The Applicant’s argument is not persuasive.  Furthermore “an empty value” as suggested by Applicant’s disclosure is interpreted equivalent to mismatched, unauthorized, third-party, components as explained above.
IV)	In response to Applicant’s argument beginning on page 7, “As described above, when the system software determines whether an identification code is suitable, it compares it to a code in a license.  An unsuitable identification code is merely an identification code that does not match a predefined code from a license.  “An empty value” has a specific meaning.  “The empty value represents a state where the second device 804 has not stored a system ID in the memory 808”.  ‘572 Specification at ¶ 91.  This can be by the value, a flag, a register, a state, or the like that “may indicate that the system ID has not been programmed into memory 808.”  Id.  The Office’s interpretation of “empty value” is any identification code value that is not in the current license to which the identification code is compared. Thus, the state of being the empty value would change based on the content of current license.  This is not consistent with the specification…Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.”  MPEP 2111.01(I).  Accordingly, the combination of Bieswanger and Fuerstenberg does not disclose or suggest each and every limitation of claims 1 and 19.”
The Examiner disagrees with the argument.  As explained above based on the Applicant’s disclosure the term “empty value” is used to designate a component identifier that does not match the expected or predefined component identifier of the system.  In addition, the empty value may be an error message indicated the unauthorized component.  This is clearly taught/suggested by the combination of references see Fuerstenberg ‘244 paragraphs 6, 8, 14, 23, 34, and 41.  In addition also see Bieswanger/204 which teaches comparing configuration data such as identifier in the Abstract, paragraphs 6-9.  The Applicant’s arguments are not persuasive.
V)	In response to applicant’s argument beginning on page 8, “Claims 6 and 20.  Claim 6 recites “transmitting, by the second device to a third device, a request for a system ID stored on the third device; and receiving, by the second device from the third device, a response to the request for the system ID stored on the third device.”  Claim 20 includes similar limitations…The combination of Biewwanger and Fuerstenberg does not disclose or suggests this cascade of requests for system IDs…Bieswanger at ¶ 53 and Figure 1.  Accordingly, the combination of Bieswanger and Fuerstenberg does not disclose or suggest each and every limitation of claims 6 and 20”.
The Examiner disagrees with the argument.  Claims 6 states the following “The method of claim 1, further comprising: transmitting, by the second device to a third device, a request for a system ID stored on the third device; and receiving, by the second device from the third device, a response to the request for the system ID stored on the third device” these limitation are understood to mean whenever components are changed the system checks the identification associated with the replaced component (i.e. third device), this is clearly taught/suggested in ‘244 paragraphs 39 and 47.  Note paragraph 39 states “Any misuse of the license by specifying the previously used data can be countered by checking the identification code whenever the X-ray source 103 is installed or exchanged”  The checking is the “requests” the installed or exchanged X-ray source are interpreted equivalent to the ‘third device’.
VI)	In response to applicant’s argument beginning on page 9, “Claim 10 recites that “the second device is an authentication device for an x-ray system; and the third device is a control device for an x-ray tube of the x-ray system.”  The Office cited Fuerstenberg. Id at 5…Thus, the second device is not an authentication device and third device is not an x-ray tube as recited in claim 10”.
The Examiner disagrees with the argument.  Fuerstenberg‘244 clearly suggest/teaching an authentication device for an x-ray system as well as a control device for an x-ray tube of the x-ray system, see paragraphs 14-19 of Fuerstenberg ‘244 copied below
[0014] According to a first embodiment, an X-ray system comprises an X-ray source which has an electronically readable data carrier on which an identification code is stored; a query device for electronically querying the identification code from the data carrier of the X-ray source; and a disabling device for disabling operation of the X-ray source in the event of the queried identification code deviating from a predefined identification code.  By this embodiment, the technical advantage is achieved that only suitable X-ray sources which can be identified 
result of using inappropriate or unsuitable X-ray sources. 
 
[0015] In an advantageous embodiment of the X-ray system, the data carrier is integrated in the X-ray source.  By this embodiment, the technical advantage is achieved for example that the data carrier is an integral element of the X-ray source and can only be exchanged together with the latter. 
 
[0016] In a further advantageous embodiment of the X-ray system, the data carrier is a memory chip.  By this embodiment, the technical advantage is achieved for example that the identification code can be stored and read in a simple manner. 
 
[0017] In a further advantageous embodiment of the X-ray system the identification code is stored in hardwired fashion in the electronically readable data carrier.  By this embodiment, the technical advantage is achieved for example that the identification code cannot be modified subsequently. 
 
[0018] In a further advantageous embodiment of the X-ray system, the data carrier includes an electronic signature for checking the integrity of the identification code.  By this embodiment, the technical advantage is achieved for example that the identification code cannot be falsified. 
 
[0019] In a further advantageous embodiment of the X-ray system, the X-ray system includes a receive unit for receiving the predefined identification code from a license server by way of a data network.  By this embodiment, the technical advantage is achieved for example that an identification code for enabling the X-ray source can be requested.  By this embodiment, it is possible where applicable to use a different make of X-ray source.

Note the ‘query device’ which is part of the X-ray system is interpreted equivalent to the ‘authentication device’ in claim 10. In addition the ‘disabling device’ which is also part of the X-ray system is interpreted equivalent to the ‘control device’ in claim 10.  Therefore the Applicant’s arguments are not persuasive.
VII)	In response to applicant’s argument beginning on page 9, “Claim 12 recites “operating the system including the second device comprises, when the system ID stored on the second device matches the correct system ID…for verification of system ID stored on one or more devices subordinate to the second device…However, the combination of Bieswanger, Fuerstenberg, and Joshi does not disclose or suggest the verification of a system ID of a radiation shield or other subordinate components”.
The Examiner disagrees with the argument.  It is the combination of references that teach the claimed invention note Joshi/’532 clearly teaches/suggests that the subordinate devices are verified this can include checking the identification of the subordinate components, see paragraphs 37-39, which are shown below.  In addition some relevant passages are underlined.
[0037] Embodiments of the invention disclosed herein help ensure adequate 
operator safety when using the hybrid x-ray system in a portable mode.  For 
example, the x-ray source or x-ray tube head 160 of the hybrid x-ray system 155 
can be configured (as described below) to only allow the x-ray tube head 160 to 
emit x-rays in one of two conditions: (1) when the radiation shield 181 is 
attached to the x-ray tube head 160, or (2) when the x-ray tube head 160 is 
docked to the support arm 162 and the hybrid x-ray device is operated in a 
fixed mount mode (e.g., via a wall or ceiling mount unit).  In the fixed mount 
mode an exposure can be initiated via a remote control (e.g., a switch or an 
actuator) remotely located from the x-ray tube head 160.  The radiation shield 
181 may or may not be attached onto the x-ray tube head 160 of the hybrid x-ray 
device when it is in a fixed or mount mode of operation. 
 
[0038] FIG. 4 illustrates one example of the hybrid x-ray system 155 in a 
portable configuration, where the x-ray tube head 160 is undocked from the 
support arm 162 and used as a portable x-ray unit.  In the portable 
configuration, the hybrid x-ray system 155 and, more particularly, the x-ray 
tube head 160 is preferably enabled only when detachable radiation shield 181 
is attached to the x-ray tube head 160.  Different mechanisms can be used to 
ensure that the detachable radiation shield 181 is attached to the x-ray tube 
head 160 before the hybrid x-ray system 155 can be armed and used in an imaging 
procedure. 
 
[0039] For example, the x-ray tube head 160 can include mechanisms to identify 
or detect the presence of the radiation shield 181 on the x-ray tube head 160 
and/or a locked condition of the radiation shield on the x-ray tube head 160.  
Suitable identification or detection mechanisms include electro-mechanical 
devices (e.g., a physical switch, a sensor, and/or detector).  Suitable 
identification devices also include electronic identification devices (e.g., 
radio-frequency identification (RFID) tags, automatic identification and data 
capture (AIDC) devices, and similar electronic devices).  In the embodiment 
shown, a shield sensor 184 is used.  Although a single sensor is shown in FIG. 
4, multiple sensors or detectors in other configurations or combinations may 
also be used.  The shield sensor 184 can include electrical contacts, optical 

magnetic features (e.g., Hall sensor), and/or other sensing technologies.
Therefore the Applicant’s arguments are not persuasive.
VIII)	In response to applicant’s argument beginning on page 10, “New Claim, Claim 21 recites that “determining by the second device, if the system ID stored on the second device has the empty value comprises determining, by the second device, if the system ID stored on the second …without comparing the system ID stored on the second device to a valid system ID…”.
The Examiner disagrees with the argument.  As explained above claim 1 is not allowable.  In addition claim 21 has been rejected below, note in the first embodiment of Fuerstenberg/’244 in paragraph 14 the identification code is stored on the electronically readable data carrier and identification code is predefined and deviation can be determined automatically, therefore a ‘comparison to another system’ is not performed.  Therefore the Applicant’s arguments are not persuasive.  It is strongly recommended the Applicant’s representative arrange an interview with the Examiner to discuss the “invention”.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-11 and 19-21, are rejected under 35 U.S.C. 103 as being unpatentable over Bieswanger et al. U.S. Patent Application Publication No. 2015/0199204 (hereinafter ‘204) in .
As to independent claim 1, “A method, comprising: receiving from a first device at a second device, a request for a system identifier (ID) stored on the second device” is taught in ‘204 Abstract, paragraphs 6-9, 19, 64, note when a component (i.e. second device) is attached to a computer system it triggers (i.e. requests) the component synchronization step that retrieves the configuration data which contains the device identifier from the attach component (second device);the following is not explicitly taught in ‘204:
“determining, by the second device, if the system ID stored on the second device has an empty value” however ‘244 teaches determining if an unsuitable identification code (i.e. ‘empty value’) is installed in paragraph 41;
“and when the system ID stored on the second device does not have the empty value, transmitting, by the second device to the first device, a response based on the system ID stored on the second device” however ‘244 teaches  enabling the x-ray system in case of a match and performing configuration incorporates the second device (i.e. X-ray source) transmitting a response to the querying device/computer (i.e. first device) in paragraphs 35-37.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 to include a means to determine if the second device has an empty value.  One of ordinary skill in the art would have been motivated to perform such a modification to malfunctions due to the use of other manufacturers components are utilized see ‘244 paragraphs 2-3.


As to dependent claim 3, “The method of claim 2, further comprising: receiving, from the first device by the second device, the system ID in response to the communication that the system ID stored on the second device has the empty value; and storing, by the second device, the system ID received from the first device as the system ID stored on the second device” is shown in ‘244 paragraphs 41-42 and 44-46, note when an unsuitable identification code is installed (i.e. empty value) or an X-ray source is of a different make a new license can be requested to enable the X-ray system  .
As to dependent claim 4, “The method of claim 3, wherein: storing, by the second device, the system ID received from the first device as the system ID stored on the second device comprises storing, by the second device, the system ID received from the first device in one-time-write memory” is disclosed in ‘244 Abstract, paragraphs 7, 14, and 16-17, note ‘the identification code is stored in hardwired fashion…the technical advantage …the identification code cannot be modified subsequently’ (i.e. one-time-write memory). 
As to dependent claim 5, “The method of claim 1, wherein: transmitting, by the second device to the first device, the response based on the system ID stored on the second device comprises encrypting the system ID stored on the second device and transmitting, by the second 
As to dependent claim 6, “The method of claim 1, further comprising: transmitting, by the second device to a third device, a request for a system ID stored on the third device; and receiving, by the second device from the third device, a response to the request for the system ID stored on the third device” is taught in ‘244 paragraphs 39 and 47.
As to dependent claim 7, “The method of claim 6, further comprising: transmitting, by the second device to the first device, a response based on the response to the request for the system ID stored on the third device” is shown in ‘244 paragraphs 35-37, 39, and 47.
As to dependent claim 8, “The method of claim 6, further comprising: determining, by the third device, if the system ID stored on the third device has the empty value;  and when the system ID stored on the third device has the empty value, communicating, by the third device to the second device, that the system ID stored on the third device has the empty value” is disclosed in ‘244 paragraphs 14, 23, 32, 34-36, and 41.
As to dependent claim 9, “The method of claim 8, further comprising: storing, by the third device, the system ID received from the second device as the system ID stored on the third device” is taught in ‘244 paragraphs 16-17, 39, and 47.
As to dependent claim 10, “The method of claim 6, wherein: the second device is an authentication device for an x-ray system;  and the third device is a control device for an x-ray tube of the x-ray system” is shown in ‘244 paragraphs 14-19.
As to dependent claim 11, “At least one non-transitory machine-readable storage medium comprising a plurality of instructions adapted to be executed to implement the method of claim 1” is disclosed in ‘244 paragraphs 9 and 28.

“means for determining if the system ID stored on the device has an empty value” ” is shown in ‘244 paragraph 41, note an unsuitable identification code is the ‘empty value’;
“and means for transmitting, to the first device, a response based on the system ID stored on the device when the system ID stored on the device does not have the empty value” is disclosed in ‘244 paragraphs 35-37, note enabling the x-ray system in case of a match and performing configuration incorporates the second device (i.e. X-ray source) transmitting a response to the querying device/computer (i.e. first device) .
As to dependent claim 20, “The device of claim 19, further comprising: means for transmitting, to a second external device, a request for a system ID stored on the second external device” is taught in ‘244 paragraphs 35-37, note the querying device on the computer is the first device, the x-ray source is the second device, the identification code is the system identifier (ID); “and means for receiving, from the third device, a response to the request for the system ID stored on the second external device” is shown in ‘244 paragraphs 39 and 47.	As to dependent claim 21, “The method of claim 1, wherein determining by the second device, if the system ID stored on the second device has the empty value comprises determining, by the second device , if the system ID stored on the second device has the empty value without comparing the system ID stored on the second device to a valid system ID” however ‘244 teaches the following: “According to a first embodiment, an X-ray system comprises an X-ray source which has an electronically readable data carrier on which an identification code is stored; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 to include a means to determine if the second device has an empty value.  One of ordinary skill in the art would have been motivated to perform such a modification to malfunctions due to the use of other manufacturers components are utilized see ‘244 paragraphs 2-3.
7.	Claim 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bieswanger et al. U.S. Patent Application Publication No. 2015/0199204 (hereinafter ‘204) in view of Fuerstenberg et al. U.S. Patent Application Publication No. 2018/0214244 (hereinafter ‘244) in further view of Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532).
As to independent claim 12, “A method, comprising: transmitting, from a first device to a second device, a request for a system identifier (ID) stored on the second device; receiving, from the second device by the first device, a response to the request for the system ID stored on the second device” is taught in ‘204 Abstract, paragraphs 6-9, 19, 64, note when a component (i.e. second device) is attached to a computer system it triggers (i.e. requests) the component 
“determining, by the first device, if the system ID stored on the second device is a correct system ID for a system including the second device” is shown in ‘204 Abstract,  paragraphs 9, 19, 21;the following is not explicitly taught in ‘204:
“operating the system including the second device, by the first device, based on whether the system ID stored on the second device is the correct system ID for the system including the second device” however ‘244 teaches determining if the identification code (i.e. system ID) is the correct identification according to the license and enables and operates the system in paragraphs 36 and 40;
“and operating the system including the second device comprises, when the system ID stored on the second device matches the correct system ID for the system” however ‘244 teaches operating the system when the system ID stored matches the correct system ID in paragraph 40.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 to include a means to determine whether the system ID stored on the second device is correct to operate the system.  One of ordinary skill in the art would have been motivated to perform such a modification to malfunctions due to the use of other manufacturers components are utilized see ‘244 paragraphs 2-3.
the following is not explicitly taught in ‘244 and ‘204:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 and ‘244 to include a means to verify subordinate devices.  One of ordinary skill in the art would have been motivated to perform such a modification to enable extra precautions to be taken while taking x-ray images see ‘532 paragraphs 2-3 and 35-36.
As to dependent claim 13, “The method of claim 12, wherein: operating the system including the second device comprises enabling counter measures when the system ID stored on the second device is not the correct system ID for the system including the second device” is shown in ‘244 Abstract, paragraphs 6, 8, 14, 32, and 34.
As to dependent claim 14, “The method of claim 13, wherein: the counter measures comprise at least one of disabling the second device, disabling the system including the second device, presenting a warning that the system ID stored on the second device and the correct system ID for the system including the second device do not match to a user” is disclosed in ‘244 in ‘244 Abstract, paragraphs 6, 8, 14, 32, and 34.
As to dependent claim 16, “The method of claim 12, further comprising: receiving, by the first device from the second device, a response to the request for verification of devices subordinate to the second device;  wherein operating the system including the second device comprises operating the system based on the response to the request for verification of at least one device subordinate to the second device” is taught in ‘532 paragraphs 37-43, note the use of 
As to dependent claim 17, “The method of claim 16, wherein: the second device is an authentication device for an x-ray system; and the at least one device subordinate to the second device is a control device for an x-ray tube of the x-ray system” is shown in ‘244 paragraphs 18-19.
As to dependent claim 18, “The method of claim 12, further comprising: transmitting, from the first device to the second device, a request for authentication of the second device;  and receiving, by the first device from the second device, a response to the request for authentication of the second device;  wherein operating the system including the second device comprises operating the system including the second device based on the response to the request for authentication of the second device” is taught in ‘244 paragraphs 18-19, 36, and 40.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        7 December 2021